Case 3:19-cv-00689-BJD-JRK Document 11 Filed 06/27/19 Page 1 of 4 PageID 72



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

  STRIKE 3 HOLDINGS, LLC, a limited
  liability company,

                               Plaintiff,

  vs.                                                           Case No. 3:19-cv-689-J-39JRK

  JOHN DOE subscriber assigned IP
  address 97.104.14.198, an individual,

                        Defendant.
  _________________________________/

                                            ORDER

         This cause is before the Court on Plaintiff’s Motion for Leave to Serve a Third-Party

  Subpoena Prior to Rule 26(f) Conference and Incorporated Memorandum of Legal Authority

  (Doc. No. 8; “Motion”), filed June 20, 2019. In the Motion, Plaintiff (the owner of “adult motion

  pictures featured on its subscription-based websites”) seeks permission to serve

  Defendant’s alleged Internet Service Provider (“ISP”) with a subpoena prior to the case

  management conference that is required by Rule 26(f), Federal Rules of Civil Procedure

  (“Rule(s)”). Motion at 2. On June 22, 2019, the Court entered an Order (Doc. No. 9) taking

  the Motion under advisement and directing Plaintiff to file the proposed subpoena that is the

  subject of the Motion. Plaintiff filed the proposed subpoena (Doc. No. 10; “Proposed

  Subpoena”) on June 25, 2019.

         Typically, parties cannot engage in discovery prior to the case management

  conference. See Fed R. Civ. P. 26(d)(1) (prohibiting a party from “seek[ing] discovery from

  any source before the parties have conferred as required by Rule 26(f)” unless otherwise

  authorized by court order). Plaintiff contends the third-party subpoena is needed to identify

  Defendant, the individual who subscribes to the ISP and is only known at this time by an
Case 3:19-cv-00689-BJD-JRK Document 11 Filed 06/27/19 Page 2 of 4 PageID 73



  internet protocol (“IP”) address. Motion at 2. Plaintiff represents that the “subpoena will only

  demand the true name and address of Defendant.” Id. at 3; see also Proposed Subpoena

  at 1. “Without this information,” says Plaintiff, it “cannot serve Defendant nor can it pursue

  this lawsuit and protect its copyrights.” Motion at 3.

           To determine whether a plaintiff should be permitted to engage in discovery prior to

  a Rule 26(f) conference, courts typically apply a good cause standard. See, e.g., TracFone

  Wireless, Inc. v. Adams, 304 F.R.D. 672, 673 (S.D. Fla. 2015) (citations omitted); Malibu

  Media, LLC v. Doe, No. 2:13-cv-259-Ftm-99SPC, 2013 WL 2154818, at *1 (M.D. Fla. May

  17, 2013) (unpublished) (citations omitted); Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239,

  241 (S.D.N.Y. 2012) (citations omitted). Upon consideration of the Motion, the Proposed

  Subpoena and supporting documentation, and the remainder of the file, the undersigned

  finds Plaintiff has met the good cause standard to serve a third-party subpoena in that

  Plaintiff has sufficiently alleged infringement, and it does not have another way to discover

  Defendant’s (the alleged infringer’s) identity to serve Defendant with process and proceed

  with the litigation.

           The Court recognizes, however, that the subscriber at the IP address at issue may

  not be the same individual who engaged in the alleged infringing activity. There is a

  substantial risk that a non-infringing party could be identified and served. As noted by one

  court:

           [W]hile there is a single subscriber for the IP address, numerous people may
           use the computers that connect to the Internet through the router that has that
           IP address. This could be the case in a household, an apartment building, or
           a dormitory. Similarly, one computer may be used by multiple people. Thus,
           while the computer has a single IP address each time it connects to the
           Internet, and one subscriber, multiple people may use that computer. Thus,
           the subscribers are not necessarily the individuals who infringed [the p]laintiff’s
           copyright.




                                                   -2-
Case 3:19-cv-00689-BJD-JRK Document 11 Filed 06/27/19 Page 3 of 4 PageID 74



  Bubble Gum Prods., LLC v. Does 1-80, No. 12-20367-CIV, 2012 WL 12886980, at *1 (S.D.

  Fla. Apr. 6, 2012) (unpublished). These concerns are insufficient to deny Plaintiff’s access

  to the discovery sought, but certain procedural protections are warranted before any

  information identifying the subscriber is made public.

          Consistent with the above, it is

          ORDERED:

          1.      Plaintiff’s Motion for Leave to Serve a Third-Party Subpoena Prior to Rule 26(f)

  Conference and Incorporated Memorandum of Legal Authority (Doc. No. 8) is GRANTED

  to the extent set forth in the following paragraphs.

          2.      Plaintiff may serve Comcast Cable Communications, LLC (“Comcast”) with a

  Rule 45 subpoena commanding Comcast to provide Plaintiff with the name and address

  of the subscriber of the identified IP address (“the Subscriber”). Plaintiff shall attach to the

  subpoena a copy of the Complaint and this Order.

          3.      If Comcast qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5),

  which states,

                  the term “cable operator” means any person or group of persons (A) who
                  provides cable service over a cable system and directly or through one
                  or more affiliates owns a significant interest in such cable system, or (B)
                  who otherwise controls or is responsible for, through any arrangement,
                  the management and operation of such a cable system;

  it shall comply with 47 U.S.C. § 551(c)(2)(B), which states,

                  A cable operator may disclose such information if the disclosure is . . .
                  made pursuant to a court order authorizing such disclosure, if the
                  subscriber is notified of such order by the person to whom the order is
                  directed;

  by sending a copy of this Order to the Subscriber prior to disclosing the information to

  Plaintiff.


                                                 -3-
Case 3:19-cv-00689-BJD-JRK Document 11 Filed 06/27/19 Page 4 of 4 PageID 75



         4.     Plaintiff may only use the information disclosed in response to the Rule 45

  subpoena served on Comcast for the purpose of protecting and enforcing Plaintiff’s rights

  as set forth in the Complaint.

         5.     At least 21 days prior to seeking issuance of a summons from the Clerk that

  names the Subscriber as Defendant, Plaintiff must: 1) notify the Subscriber (or counsel if the

  Subscriber is represented) in writing of Plaintiff’s intent to name the Subscriber as Defendant

  and serve the Subscriber in this case; and 2) file a Notice with the Court indicating that it has

  notified the Subscriber of such.

         6.     The Subscriber may file a motion to proceed anonymously in this case, no later

  than 14 days after receiving notification from Plaintiff of its intent to name and serve him or

  her as the defendant in this case. If such motion is filed, Plaintiff shall respond to the motion

  within the time allowed by the Federal Rules of Civil Procedure.

         DONE AND ORDERED at Jacksonville, Florida on June 26, 2019.




  bhc
  Copies to:
  Counsel of Record




                                                 -4-
